Judgment unanimously affirmed, with costs. Memorandum: We do not understand that the trial court attempted to pass upon the rights of the parties as to ingress and egress or otherwise beyond the boundaries of the premises described in the complaint. Therefore, we do not attempt to pass upon such rights, if any. We recognize the mandatory language of section 1024 of the Civil Practice Act relating to the appointment of commissioners. We agree, however, with the conclusion of the trial court that, ' under the peculiar circumstances here presented, such appointment would be an unnecessary act and the court correctly dispensed therewith. (Appeal from judgment of Cattaraugus Trial Term partitioning certain oil, gas and mineral rights in lands now part of Allegany State Park.) Present—Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ, [23 Misc 2d 402.]